                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 HOWARD G. JACKSON, JR., HOWARD                   Case No. 19‐CV‐1429 (NEB/ECW)
 G. JACKSON SR., AND LIZ MOORE,

                     Plaintiffs,
                                                ORDER ACCEPTING REPORT AND
 v.                                                 RECOMMENDATION

 DEPARTMENT OF HUMAN SERVICES,
 DEPARTMENT OF PUBLIC SAFETY, ST.
 PAUL POLICE DEPARTMENT, AMY
 KLOBUCHAR, MELISSA HORTMAN,
 TINA SMITH, RYAN WINKLER, LIZ
 OLSON, JAMIE BECKER FINN, AND
 PUBLIC HOUSING – GRH HOUSING –
 HUD HOUSING.

                     Defendants.



      Plaintiff Howard G. Jackson, Jr. filed this pro se lawsuit on behalf of himself and

his parents alleging violations of his constitutional and statutory rights. [ECF No. 1.]

Jackson seeks in forma pauperis (“IFP”) status to proceed with his suit without paying the

filing fee. [ECF No. 2.] He has also filed various motions, seeking to appeal an eviction

[ECF No. 3] and to amend his complaint [ECF Nos. 7 & 10].

      The August 13, 2019 Report and Recommendation of United States Magistrate

Judge Elizabeth Cowan Wright [ECF No. 12 (“R&R”)] recommends that, although

Jackson may qualify financially for IFP status, the action should be dismissed without
prejudice under 28 U.S.C. § 1915(e)(2)(B) because the complaint and the accompanying

documents do not state a plausible claim on which relief may be granted. R&R at 3–4. It

then recommends denying Jackson’s request for IFP status and his remaining motions.

R&R at 4–5.

          “Without objections, a district court is under no obligation to review the factual or

legal conclusions of such a report, absent requirements from the Circuit in which it sits.”

Reed v. Curry Concrete Constr., Inc., No. 10‐CV‐4329 (JRT/LIB), 2011 WL 2015217 at *2 (D.

Minn. May 23, 2011). When a party “does not cite any reason why [the R&R is] incorrect,

nor any basis for [the] Court to reach a different outcome,” the Court reviews the

Magistrate Judge’s recommendations for clear error. Id. (quoting Togba v. United States,

No. 01‐CV‐1916 (JFT/FLN), 2002 WL 31185861 at *2 (D. Minn. Sept. 30, 2002)) (collecting

cases).

          Jackson has filed a ”Motion to Object and to Amend Plaintiff to Witness Remove

to Witness.” [ECF No. 14.] That document points to no particular findings in the R&R and

does not respond to the R&R’s reasoning. Instead, it appears to be another attempt by

Jackson to amend his pleadings. The Court finds no clear error in the R&R’s

determination that the action should be dismissed. Jackson’s submissions plead

“conclusory claims that his rights have been violated, but with insufficient factual

allegations to establish, even if those allegations were proved, that the named defendants

violated the law.” R&R at 4. “[E]ven pro se litigants must set [their allegations] forth in a



                                                2
manner which, taking the pleaded facts as true, states a claim as a matter of law.”

Cunningham v. Ray, 648 F.2d 1185, 1186 (8th Cir. 1981). The Court notes that, even

considering the additional factual allegations set forth in Jackson’s ”Motion to Object and

to Amend Plaintiff to Witness Remove to Witness,” [see generally ECF No. 14], the

pleadings are insufficient to state a claim. Accordingly, dismissal without prejudice is

proper under 28 U.S.C. § 1915(e)(2)(B), and Jackson’s various pending motions should

also be denied.

      Finding no clear error, and based upon all the files, records, and proceedings in

the above‐captioned matter, IT IS HEREBY ORDERED THAT:

1. The Report and Recommendation [ECF No. 12] is ACCEPTED;

2. The action is DISMISSED WITHOUT PREJUDICE;

3. Jackson’s application to proceed in forma pauperis [ECF No. 2] is DENIED;

4. Jackson’s Motion to Appeal Eviction [ECF No. 3] is DENIED WITHOUT PREJUDICE;

and

4. Jackson’s motions to amend [ECF Nos. 7 & 10] are DENIED.

LET JUDGMENT BE ENTERED ACCORDINGLY.




Dated: October 15, 2019                         BY THE COURT:

                                                s/Nancy E. Brasel
                                                Nancy E. Brasel
                                                United States District Judge



                                            3
